Exhibit 10.14

 

PHANTOM STOCK AGREEMENT

 

THIS PHANTOM STOCK AGREEMENT effective this 11th day of December, 2006 is
between OMEGA FLEX, INC, a Pennsylvania corporation ("Company"), and
__________________ (“Recipient”).

 

BACKGROUND

 

A.           Pursuant to the Company’s 2006 Phantom Stock Plan dated as of April
1, 2006 (the “Plan”), the Compensation Committee of the Company’s Board of
Directors (the “Committee”) is authorized to grant phantom stock units (“Phantom
Stock Units”) to directors, officers and other key employees of the Corporation.

 

B.           The Board regards Recipient as a key contributor to the Company
and, in order to provide additional incentive to Recipient to further his
efforts for Company, the Committee has directed that there be granted to
Recipient Phantom Stock Units set forth below, upon the terms and conditions set
forth in the Plan and this Agreement.

 

 

AGREEMENTS

 

In consideration of the mutual promises and covenants herein contained, the
parties hereto hereby agree as follows:

 

1.            Basic Terms.    Pursuant to the terms and conditions of the Plan
and of this Agreement, Company hereby grants to Recipient units of Phantom Stock
as defined under the Plan as follows:

 

Type:

_______________

Number:

_______________

Grant Date:

_______________

Grant Price:

_______________

Maturity Date:

_______________

 

Vesting Schedule:

Number of Years
After Grant Date

Percentage of Phantom

Stock Units to Vest

1

____

2

____

3

____

 

 

 

-1-



2.             No Rights; Capital Stock. Recipient shall not have any rights as
a shareholder of Omega Flex, Inc. with respect to any Phantom Stock units
granted to Recipient under this Agreement. No adjustments shall be made to the
grant of Phantom Stock made under this Agreement for any dividends or
distributions or other rights relating to the Omega Common Stock, regardless of
whether the record date for such dividends or distributions or other rights is
prior to the complete vesting of the Phantom Stock units or the Maturity Date.

 

3.            No Rights; Employment. The grant of the Phantom Stock units,
execution of this Agreement or the vesting of any Phantom Stock units shall not
confer upon Recipient any right to, or guaranty of, continued employment with
Company or membership on the Board of Company or any of its subsidiaries, nor in
any way limit the right of Company or such subsidiaries to terminate at any time
the employment of or relationship with the Recipient.

 

4.            Non-transferability of Phantom Stock. The Phantom Stock units
granted under this Agreement shall not be transferable by Recipient or by
operation of law, other than by will or by the laws of descent and distribution
applicable to a deceased Recipient and then only to the extent provided in the
Plan or in this Agreement. More particularly, but without limiting the
generality of the foregoing, the Phantom Stock units may not be assigned,
transferred (except as provided in the preceding sentence), pledged, or
hypothecated in any way, shall not be transferred by operation of law, and shall
not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation, or other disposition of the Phantom
Stock contrary to the provisions hereof, and the levy of any execution,
attachment, or similar process upon the Phantom Stock, shall be a breach of this
Agreement will automatically forfeit any Phantom Stock units then outstanding.

 

5.            Beneficiary Designation. The names of each Beneficiary, if any,
their relationship to the Recipient, and their respective interests in the
Phantom Stock units, are set forth in Exhibit A attached hereto.

 

6.            Notices. All notices to Recipient or other persons then entitled
to exercise the Option shall be delivered at the address below or such other
address as shall be specified in writing by Recipient or such other person. All
notices to Company shall be delivered to the attention of its Secretary at its
principal offices.

 

7.            Governing Law. The Option shall be construed under and governed by
the laws of the Commonwealth of Pennsylvania as to all matters, including, but
not limited to, matters of validity, construction, effect and performance.

 

8.            Arbitration. The Recipient acknowledges that the Plan provides for
mandatory arbitration of any disputes arising under the Plan and this Agreement,
or either of them, and the Recipient agrees to be bound by the arbitration
provisions of the Plan.       

 

 

-2-



THE PARTIES UNDERSTAND THAT BY AGREEING TO ARBITRATE CLAIMS OR CONTROVERSIES
ARISING UNDER OR CONCERNING ANY PROVISION OF THE PLAN AND THIS AGREEMENT, OR
EITHER OF THEM, THEY ARE WAIVING THE RIGHT TO BRING AN ACTION IN A COURT OF LAW,
EITHER STATE OF FEDERAL, AND ARE WAIVING THE RIGHT TO HAVE CLAIMS AND DAMAGES
(IF ANY) DETERMINED BY A JURY.

 

9.            Entire Agreement, Amendment. This Agreement and the Plan contain
the entire agreement between the parties hereto relating to the subject matter
hereof and shall not be modified or amended in any way except in a writing
signed by all of the parties hereto. All terms which are not defined in this
Agreement shall bear the meaning ascribed to such terms in the Plan. This
Agreement is made pursuant to and in accordance with the Plan, and in the event
of any conflict or discrepancy between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall have precedence over any conflicting or
discrepant terms in this Agreement.

 

 

COMPANY:

 

OMEGA FLEX, INC.

 

 

By_______________________________________

 

Name: ___________________________

 

RECIPIENT:

 

 

 

_________________________________________

 

Name:

___________________________

 

Address:

___________________________

 

___________________________

 

 

 

-3-



EXHIBIT A

 

Designation of Beneficiary

 

The undersigned, _____________________, hereby designates __________________
________, as my beneficiary under the Phantom Stock Agreement dated December 11,
2006, between the undersigned and Omega Flex, Inc., until such time as the
undersigned shall change such designation in writing provided to Omega Flex,
Inc.

 

 

_______________________

 

_______________________

 

Commonwealth of ___________

}

County of ________

}

ss.

 

On this _____ day of December, 2006, before me, the undersigned notary public,
personally appeared ____________, proved to me through satisfactory evidence of
identification, which were ____________________, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that [he]
[she] signed it voluntarily for its stated purpose.

 

_______________________________________________

 

, Notary Public

My commission expires ______

 

 

 

-4-

 

 